 Case 1:18-cr-00134-KAM Document 65 Filed 09/09/19 Page 1 of 1 PageID #: 317
                                 ANTHONY L. RICCO
                                   ATTORNEY AT LAW

                                20 VESEY STREET C SUI   TE 400
                                NEW YORK, NEW YORK      10007
                                            )))
                                    TEL (212) 791-39    19
                                    FAX (212) 964-29    26
                                    tonyricco@aol.com



September 9, 2019

Hon. Kiyo A. Matsumoto
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

       Re: United States v. Donville Inniss, Docket No. 18-Cr.-134 (KAM)

Dear Judge Matsumoto:

        Defense counsel respectfully submits this letter in response to the government’s Rule
15 motion. Defense counsel objects to the government’s Rule 15 motion, on the basis that
the motion is currently premature, because the unavailability of the proposed witness has not
yet been established. In its letter motion, the government sets forth a chronology of its
efforts to have the proposed witness testify at trial, however, the government concludes its
discussion of the proposed witness’s unavailability by stating:

              On or about August 27, 2019, the government was informed
              that Barbadian authorities are planning to contact the witness
              during the week of September 2, 2019, with regard to his
              willingness to testify at trial.

       See Government’s Rule 15 Motion, Page 2, Sec. II.

        Based upon this representation, the government has not made a clear showing that the
proposed witness is, in fact, unavailable - - that he is not willing to travel to the United
States to testify at trial.   Therefore, it is the defense’s position that any finding of
unavailability would be premature at this time, based upon the foregoing set of facts.


                                          Respectfully,



                                          Anthony L. Ricco


cc: A.U.S.A. Sylvia Shweder (By E.C.F.)

cc: Gerald M. Moody, Jr. (By E.C.F.)
    Trial Attorney
    U.S. Department of Justice
